IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50001
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

OCTAVIO LOZOYA, JR.,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. P-00-CR-283-1-F
                        --------------------
                          October 26, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Octavio Lozoya, Jr., appeals his guilty-plea conviction for

harboring an alien in violation of 8 U.S.C. § 1324.    Lozoya

argues that at his plea hearing the magistrate judge improperly

advised him with regard to his appeal rights and with regard to

the effect of the imposition of a term of supervised release in

violation of FED. R. CRIM. P. 11.

     The magistrate judge’s statement with regard to Lozoya’s

appeal rights, while incorrect, cannot reasonably be viewed as

having been a material factor affecting Lozoya’s decision to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50001
                                -2-

plead guilty.   See United States v. Johnson, 1 F.3d 296, 302 (5th

Cir. 1993)(en banc).   Lozoya is correct that the magistrate judge

failed to explain that upon revocation of supervised release

Lozoya could serve an additional 24 months in prison.    See 8

U.S.C. § 1324(a)(1)(B)(ii); 18 U.S.C. §§ 3559(a)(4), 3583(b)(2),

(e)(3).   However, because Lozoya does not allege that his plea

would have been different but for the Rule 11 error and he

identifies no rational basis upon which to conclude that his plea

would have been different but for the Rule 11 error, affirmance

of the district court’s acceptance of the guilty plea is

appropriate.    See United States v. Vasquez-Bernal, 197 F.3d 169,

171 (5th Cir. 1999).   We therefore AFFIRM the district court’s

judgment.